Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 1 of 18 PageID #: 1




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  CHRIS CARRINGTON, Individually and           ECF CASE
  on behalf of all other persons similarly
  situated,
                                               No.: ____________________
                Plaintiff,
                                               CLASS AND COLLECTIVE ACTION
         v.                                    COMPLAINT

  ALLIANCE ENTERTAINMENT LLC and JURY TRIAL DEMANDED
  MECCA ELECTRONICS INDUSTRIES,
  INC., Jointly and Severally,

                Defendants.


                                NATURE OF THE ACTION

         1.     Plaintiff Chris Carrington (“Carrington” or “Plaintiff”) worked as a

  warehouse    worker    for    Defendants   Alliance   Entertainment    LLC    (“Alliance

  Entertainment”) and Mecca Electronics Industries, Inc. (“Mecca Electronics” and

  collectively “Defendants”).

         2.     Plaintiff alleges on his behalf and other similarly situated current and

  former employees of Defendants and those who elect to opt into this action under the Fair

  Labor Standards Act (“FLSA”), 29 U.S.C. §§ 216(b), that Defendants willfully violated

  the FLSA by failing to pay overtime premium pay.

         3.     Plaintiff alleges on his behalf and other similarly situated current and

  former employees of Defendants, pursuant to Fed. R. Civ. P. 23 (a) and (b), that

  Defendants willfully violated the New York Labor Law by (i) failing to pay the statutory

  minimum wage; (ii) failing to pay overtime premium pay; (iii) untimely payment of

  wages under N.Y. Lab. Law § 191(1)(a); (iv) failing to provide the Notice and




                                             -1-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 2 of 18 PageID #: 2




  Acknowledgement of Payrate and Payday under N.Y. Lab. Law § 195.1, and (v) failing

  to provide an accurate wage statement under N.Y. Lab. Law § 195.3.

                              JURISDICTION AND VENUE

         4.     This Court has subject matter jurisdiction over this matter under 28 U.S.C.

  §§ 1331 and 1337, 1343, and supplemental jurisdiction over Plaintiff’s state law claims

  under 28 U.S.C. § 1367. The Court also has jurisdiction over Plaintiff’s FLSA claims

  under 29 U.S.C. § 216(b).

         3.     Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2).

         4.     This Court is empowered to issue a declaratory judgment under 28 U.S.C.

  §§ 2201 and 2202.

                                      THE PARTIES

         5.     Plaintiff was, at all relevant times, an adult individual residing in Bronx,

  New York.

         6.     Alliance Entertainment is a limited liability company that is organized

  under Delaware law and, upon information and belief, has its corporate headquarters in

  Florida.

         7.     Alliance Entertainment is, upon information and belief, an enterprise

  engaged in commerce or in the production of goods for commerce. It is engaged in

  commerce or in the production of goods for commerce, because, inter alia, it has

  employees that handle goods and materials that have been produced for and moved in

  commerce, and, upon information and belief, its annual gross volume of business is at

  least $500,000.00. These goods and materials that have been produced for and moved in




                                            -2-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 3 of 18 PageID #: 3




  commerce, which its employees have handled, include, but are not limited to, tools,

  equipment, parts and merchandise for sale.

         8.     Mecca Electronics is a domestic business corporation that is organized

  under New York law and is authorized to do business in the State of New York.

         9.     Mecca Electronics is, upon information and belief, an enterprise engaged

  in commerce or in the production of goods for commerce. It is engaged in commerce or

  in the production of goods for commerce, because, inter alia, it has employees that

  handle goods and materials that have been produced for and moved in commerce, and,

  upon information and belief, its annual gross volume of business is at least $500,000.00.

  These goods and materials that have been produced for and moved in commerce, which

  its employees have handled, include, but are not limited to, tools, equipment, parts and

  merchandise for sale.

         10.    Each Defendant, either directly or indirectly, has hired and fired Plaintiff

  and other employees, controlled Plaintiff’s work schedule and employment conditions,

  determined his payment rate and method, and kept at least some records regarding his

  employment.

                                 STATEMENT OF FACTS

         11.    Alliance Entertainment is an electronic distribution company that

  maintains offices throughout the United States.

         12.    Mecca Electronics is an electronic distribution company that is located at

  10-16 44th Drive, Long Island City, New York 11101.

         13.    Since in or around 2019, Mecca Electronics has served as a distribution

  center of Alliance Entertainment.




                                               -3-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 4 of 18 PageID #: 4




            14.    Since in or around 2019, Alliance Entertainment has placed staff members

  at Mecca Electronics to oversee business operations.

            15.    Plaintiff met with Jared [last name unknown] and Terry [last name

  unknown], both Alliance Entertainment supervisors, to discuss various onboarding

  materials and issues.

            16.    Jared is present at Mecca Electronics every day on behalf of Alliance

  Entertainment to oversee the business operations of Mecca Electronics and to supervise

  the Plaintiff and other employees.

  Duties Performed, Hours Worked and Number of Technicians1

            17.    Defendants employed Plaintiff as warehouse worker from in or around

  March 2010 until in or around July 2020.

            18.    During the months of January through September (“regular season”),

  Plaintiff worked the following schedule for Defendants: Monday to Friday from

  approximately 9:00 a.m. to approximately 6:00 p.m.

            19.    From in or around March 2010 until in or around December 2018,

  Plaintiff was given a 30-minute meal break, resulting in an approximately 42.5 hour work

  week during the regular season.

            20.    From in or around January 2019 until in or around July 2020, Plaintiff was

  given a one-hour meal break, resulting in an approximately 40 hour work week during

  the regular season.




  1
      These subject lines are included only for organizational purposes.

                                                -4-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 5 of 18 PageID #: 5




           21.   During the months of October through December (“holiday season”),

  Plaintiff worked the following schedule for Defendants: Monday to Friday from

  approximately 9:00 a.m. to approximately 8:00 p.m.

           22.   From in or around March 2010 until in or around December 2018,

  Plaintiff was given a 30-minute meal break, resulting in an approximately 52.5 hour work

  week during the holiday season.

           23.   From in or around January 2019 until in or around July 2020, Plaintiff was

  given a one-hour meal break, resulting in an approximately 50 hour work week during

  the holiday season.

           24.   As a warehouse worker, Plaintiff’s primary duties included cleaning the

  warehouse, fulfilling orders and going out on deliveries.

           25.   Plaintiff spent more than 25% of his work hours performing physical

  labor.

           26.   Plaintiff worked with, at any one time, 10 other warehouse workers.

           27.   A heavy turnover rate exits with the warehouse workers, with some

  quitting and others getting fired.

  Compensation Policies

           28.   Defendants paid Plaintiff an hourly rate.

           29.   From in or around October 2014 until in or around December 2018,

  Defendants paid Plaintiff $12.50 per hour.

           30.   From in or around January 2019 until in or around July 2020, Defendants

  paid Plaintiff $13.00 per hour.

           31.   Defendants paid Plaintiff through direct deposit.




                                               -5-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 6 of 18 PageID #: 6




         32.    The following is the minimum wage under the New York Labor Law for

  2018 through the present2:

                                2018                             2019 - present

  NYC employers with 11 or $13.00                                $15.00
  more employees

         33.    Defendants paid Plaintiff below the Labor Law’s statutory minimum wage

  from in or around January 2018 until in or around July 2020.

         34.    Defendants did not pay Plaintiff overtime premium pay for any hour he

  worked above 40 in a single work week.

         35.    Defendants paid Plaintiff the same hourly rate for all hours worked in a

  week, regardless of the total number of hours he worked per week.

         36.    From speaking with them and personal observations, Plaintiff knows that

  other warehouse workers, like him, worked similar hours and were not paid overtime.

         37.    Additionally, Defendants paid Plaintiff every 14 days, not every week.

         38.    In paying Plaintiff every 14 days, Defendants did not pay Plaintiff for the

  first week he worked within each pay period within 7 days.

  Labor Law Notice Violations

         39.    Defendants did not provide Plaintiff or the other warehouse workers the

  Notice and Acknowledgment of Payrate and Payday under N.Y. Lab. Law § 195.1 when

  they were hired or at any point in their employment.

         40.    Defendants did not provide Plaintiff or the other warehouse workers with

  a written wage statement with any wage payment.



  2
    https://www.labor.ny.gov/workerprotection/laborstandards/workprot/minwage.shtm
  (last visited October 5, 2020).

                                             -6-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 7 of 18 PageID #: 7




         41.     From speaking with them and personal observations, Plaintiff knows that

  other warehouse workers, like him, were not provided with the § 195.1 Notice and were

  paid without any wage statement.

                             CLASS ACTION ALLEGATIONS

         42.     Plaintiff asserts these allegations and claims on his own and on behalf of a

  class of persons under Fed. R. Civ. P. 23(a), (b)(2) and (b)(3):

         All persons whom Defendants employ and have employed who were
         warehouse workers at any time since October 21, 2014 to the entry of
         judgment in this case (the “Class Period”), who were non-exempt
         employees under the New York Labor Law (the “Class Members”).

         43.     The Class Members identified above are so numerous that joinder of all

  Members is impracticable. Although the precise number of them is unknown to Plaintiff

  and Defendants have sole control of the facts necessary to calculate the actual number,

  Plaintiff estimates, upon information and belief, more than 40 Class Members exist.

         44.     Plaintiff’s claims are typical of the Class Members’, and a class action is

  superior to other available methods for fairly and efficiently adjudicating the controversy,

  particularly in the context of wage and hour litigation where individual plaintiffs lack the

  financial resources to vigorously prosecute a lawsuit in federal court against a corporate

  defendant.

         45.     Defendants have acted or refused to act on grounds generally applicable to

  the Class Members, making appropriate final injunctive relief or corresponding

  declaratory relief with respect to the Class Members.

         46.     Plaintiff is committed to pursuing this action and has retained competent

  counsel experienced in employment law, wage and hour law, and class action litigation.




                                               -7-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 8 of 18 PageID #: 8




         47.     Plaintiff has the same interest in this matter as all other Class Members

  and his claims are typical of the Class Members’. Their interests are aligned.

         48.     Common questions of law and fact exist as to the Class Members that

  predominate over any questions solely affecting the individual Class Members, including

  but not limited to:

                 a.     whether Defendants employed Plaintiff and the Class Members,

  individually or jointly, within the meaning of the Labor Law;

                 b.     whether Defendants failed to keep true and accurate time records

  for all hours Plaintiff and the Class Members worked;

                 c.     what proof of hours worked is sufficient where employers fail in

  their duty to maintain time records;

                 d.     whether Defendants failed or refused to pay the Class Members

  overtime premium pay for all hours worked in excess of 40 hours per workweek;

                 e.     whether Defendants failed or refused to pay the Class members

  wages within 7 days as required under N.Y. Lab. Law § 191(1)(a);

                 f.     whether Defendants failed to provide the Class Members with a

  wage statement with every wage payment as N.Y. Lab. Law § 195.3 requires;

                 g.     whether Defendants failed to provide the Class Members with the

  required notice under N.Y. Lab. Law § 195.1;

                 h.     whether Defendants failed to post or keep posted a notice

  explaining the minimum wages and overtime pay rights provided under the Labor Law in

  any area where Plaintiff and the Class Members are employed;




                                              -8-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 9 of 18 PageID #: 9




                 i.      whether Defendants are liable for all damages claimed hereunder,

  including but not limited to, interest, costs and disbursements and attorneys’ fees; and

                 j.      whether Defendants should be enjoined from such violations of the

  Labor Law in the future.

                          COLLECTIVE ACTION ALLEGATIONS

         49.     Under 29 U.S.C. § 206, Plaintiff seeks to assert these allegations and

  claims as a collective action:

         All persons whom Defendants employ and have employed who were
         warehouse workers at any time since October 21, 2017 to the entry of
         judgment in this case (the “Collective Action Period”), who were non-
         exempt employees under the FLSA (the “Collective Action Members”).

         50.     Plaintiff and the Collective Action Members are similarly situated on

  several legal and factual issues, including:

                 a.      Defendants employed the Collective Action Members;

                 b.      Collective Action Members performed similar duties;

                 c.      Defendants failed to keep true and accurate time records for all

  hours Plaintiff and the Collective Action Members worked;

                 d.      Defendants willfully or recklessly violated the FLSA;

                 e.      Defendants failed to pay the Collective Action Members overtime

  compensation for hours worked in excess of 40 hours per workweek at the proper rate,

  violating the FLSA and the regulations promulgated thereunder;

                 f.      Defendants should be enjoined from violating the FLSA in the

  future; and

                 g.      The statute of limitations should be estopped or equitably tolled

  due to Defendants’ statutory violations.



                                                 -9-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 10 of 18 PageID #: 10




                          FIRST CAUSE OF ACTION
         FAILURE TO PAY THE MINIMUM WAGE UNDER THE LABOR LAW
                            (On Behalf of Plaintiff)

          51.     Plaintiff realleges every preceding allegation as if set forth fully herein.

          52.     Defendants are “employers” under N.Y. LAB. LAW §§ 190, 196-d, 651(5),

   652 and supporting New York Statement Department of Labor Regulations and

   employed Plaintiff.

          53.     Defendants are employers with 11 or more employees.

          54.     Defendants failed to pay Plaintiff the statutory minimum wage, violating

   the Labor Law. 12 N.Y.C.R.R. § 142-2.1; N.Y. Lab. Law § 652.

          55.     Defendants willfully violated the Labor Law by knowingly and

   intentionally failing to pay Plaintiff the statutory minimum wage.

          56.     Due to Defendants’ Labor Law violations, Plaintiff is entitled to recover

   from Defendants his unpaid wages, liquidated damages, reasonable attorneys’ fees, costs,

   pre and post-judgment interest, and such other legal and equitable relief as this Court

   deems just and proper.




                                               -10-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 11 of 18 PageID #: 11




                           SECOND CAUSE OF ACTION
        FAILURE TO PAY THE OVERTIME PREMIUM PAY UNDER THE FLSA
              (On Behalf of Plaintiff and the Collective Action Members)

             57.   Plaintiff realleges every preceding allegation as if set forth fully herein.

             58.   Plaintiff consents in writing to be a party to this action under 29 U.S.C.

   §216(b), which is attached to this Complaint and incorporated by reference.

             59.   Defendants employed and continue to employ Plaintiff and the Collective

   Action Members under the FLSA.

             60.   Defendants have been, and continue to be, employers engaged in interstate

   commerce and/or the production of goods for commerce under the FLSA, 29 U.S.C. §§

   206(a) and 207(a).

             61.   Defendants were required to pay Plaintiff and the Collective Action

   Members no less than 1.5 times the regular rate at which they were employed for all

   hours worked in excess of 40 hours in a workweek under the overtime wage provisions

   set forth in the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(1) and

   215(a).

             62.   At all relevant times, Defendants had a policy and practice of refusing to

   pay Plaintiff and the Collective Action Members the proper overtime compensation for

   their hours worked in excess of forty (40) hours per workweek.

             63.   Defendants were aware or should have been aware that the practices

   described in this Complaint were unlawful, making their violations willful or reckless.

             64.   Defendants have not made a good faith effort to comply with the FLSA

   with respect to Plaintiff and the Collective Action Members’ compensation.




                                                -11-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 12 of 18 PageID #: 12




          65.     Defendants have failed to make, keep and preserve records with respect to

   their employees sufficient to determine the wages, hours, and other conditions and

   practices of employment, violating the FLSA, 29 U.S.C. §§ 201, 207(a)(1) and 215(a).

          66.     Due to Defendants’ FLSA violations, Plaintiff and the Collective Action

   Members are entitled to recover from Defendants their unpaid wages, liquidated

   damages, reasonable attorneys’ fees, costs, pre and post-judgment interest, and any other

   legal and equitable relief as this Court deems just and proper.

                               THIRD CAUSE OF ACTION
                     FAILURE TO PAY OVERTIME PREMIUM PAY
                         UNDER THE NEW YORK LABOR LAW
                    (On Behalf of Plaintiff and the Class Action Members)

          67.     Plaintiff realleges every preceding allegation as if set forth fully herein.

          68.     Defendants are “employers” under N.Y. LAB. LAW §§ 190, 196-d, 651(5),

   652 and supporting New York Statement Department of Labor Regulations and

   employed Plaintiff and the Class Members.

          69.     The wage payment provisions of Article 6 of the Labor Law and

   supporting New York State Department of Labor Regulations apply to Defendants and

   protect Plaintiff and the Class Members.

          70.     Under the Labor Law and supporting New York Statement Department of

   Labor Regulations, Defendants were required to pay Plaintiff and the Class Members 1.5

   times their regular rate of pay for all hours they worked in excess of 40 per workweek. 12

   N.Y.C.R.R. § 142-2.2; N.Y. Lab. Law § 650 et seq.

          71.     Defendants willfully violated the Labor Law by knowingly and

   intentionally failing to pay the Class Members the correct amount of overtime wages.




                                               -12-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 13 of 18 PageID #: 13




          72.      Due to Defendants’ Labor Law violations, Plaintiff and the Class

   Members are entitled to recover from Defendants their unpaid wages, liquidated

   damages, reasonable attorneys’ fees, costs, pre and post-judgment interest, and such other

   legal and equitable relief as this Court deems just and proper.

                          FOURTH CAUSE OF ACTION
        UNTIMELY WAGE PAYMENTS UNDER THE NEW YORK LABOR LAW
                (On Behalf of Plaintiff and the Class Action Members)

          73.      Plaintiff repeats every allegation of the preceding paragraphs as if fully set

   forth herein.

          74.      Defendants are employers within the meaning of N.Y. Lab. Law §§ 190,

   651(5) and supporting New York Statement Department of Labor Regulations and

   employed Plaintiff and the Class Members.

          75.      Plaintiff and the Class Members are “manual workers” within the meaning

   of N.Y. Lab. Law § 190(4).

          76.      As manual workers, Defendants were required to pay Plaintiff and the

   Class Members “not later than seven days after the end of the week in which the wages

   are earned.” N.Y. Lab. Law § 191(1)(a)(i).

          77.      With Defendants paying Plaintiff and the Class Members every 14 days,

   they did not pay them for the first 7 days they worked during each period within 7 days at

   the end of that week, violating N.Y. Lab. Law § 191(1)(a)(i).

          78.      For violating N.Y. Lab. Law § 191(1)(a)(i), Defendants are liable to

   Plaintiff and the Class Members for liquidated damages, interest and attorneys’ fees and

   expenses. N.Y. Lab. Law § 198(1-a); Vega v. CM Assoc. Constr. Mgt., LLC, 175 A.D. 3d

   1144 (1st Dep’t 2019).




                                                -13-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 14 of 18 PageID #: 14




                           FIFTH CAUSE OF ACTION
    FAILURE TO PROVIDE 195.1 NOTICE UNDER THE NEW YORK LABOR LAW
               (On Behalf of Plaintiff and the Class Action Members)

          79.     Plaintiff realleges every preceding allegation as if set forth fully herein.

          80.     Defendants have willfully failed to supply Plaintiff and the Class Members

   with the required Notice and Acknowledgement of Pay Rate and Payday under N.Y. LAB.

   LAW § 195.1(a) within 10 business days of their first employment date.

          81.     Due to Defendants’ violations of Labor Law § 195.1, Plaintiff and the

   Class Members are entitled to recover from Defendants $50.00 for each work day that the

   violations occurred or continue to occur, or a total of $5,000.00, reasonable attorneys’

   fees, costs, injunctive and declaratory relief. New York. Lab. Law § 198(1)-b (2016).

                                SIXTH CAUSE OF ACTION
                    FAILURE TO PROVIDE 195.3 WAGE STATEMENT
                         UNDER THE NEW YORK LABOR LAW
                    (On Behalf of Plaintiffs and the Class Action Members)

          82.     Plaintiff realleges every preceding allegation as if set forth fully herein.

          83.     Defendants did not provide Plaintiff and the Class Members with a written

   wage statement specifying, inter alia, their hours worked, compensation rate and any

   allowances, violating N.Y. LAB. LAW § 195.3.

          84.     Due to Defendants’ violations of Labor Law § 195.3, Plaintiff and the

   Class Members are entitled to recover from Defendants $100.00 for each work week that

   the violations occurred or continue to occur, or a total of $5,000.00, as provided for by

   Labor Law § 198(1)-d, reasonable attorneys’ fees, costs, injunctive and declaratory relief.




                                               -14-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 15 of 18 PageID #: 15




                                     PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, on his behalf and on behalf of the Class and Collective

   Action Members, respectfully requests this Court grant the following relief:

                   a.      Certifying this action as a class action under Fed. R. Civ. P.

   23(b)(2) and (3) on behalf of the Class Members and appointing Plaintiff and his counsel

   to represent the Class Members;

                   b.      Designating this action as a collective action on behalf of the

   Collective Action Members and prompt issuance of notice under 29 U.S.C. § 216(b) to

   all similarly situated members of an FLSA opt-in collective action, apprising them of the

   pendency of this action, permitting them to assert timely FLSA claims in this action by

   filing individual Consents to Sue under 29 U.S.C. § 216(b) and appointing Plaintiff and

   his counsel to represent the Collective Action Members and tolling of the statute of

   limitations;

                   c.      A declaratory judgment that the practices complained of herein

   violate the FLSA and the Labor Law;

                   d.      An injunction against Defendants and their officers, agents,

   successors, employees, representatives and any and all persons acting in concert with

   them, as provided by law, from engaging in each of the unlawful practices, policies and

   patterns set forth herein;

                   e.      An award for unpaid minimum wage under the Labor Law;

                   f.      An award for unpaid overtime premium pay under the Labor Law

   and the FLSA;




                                              -15-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 16 of 18 PageID #: 16




                   g.    An award for untimely payment of wages under N.Y. Lab. Law §

   191(1)(a)(i);

                   h.    An award for failing to provide the N.Y. LAB. LAW § 195.1

   Notice;

                   i.    An award for failing to provide the N.Y. Lab. Law § 195.3 Wage

   Statements;

                   j.    An award of liquidated damages as a result of Defendants’ Labor

   Law violations;

                   k.    An award of liquidated damages as a result of Defendants’ willful

   FLSA violations;

                   l.    Equitably tolling the statute of limitations under the FLSA;

                   m.    An award of pre-judgment and post-judgment interest;

                   n.    An award of costs and expenses of this action together with

   reasonable attorneys’ and expert fees; and

                   o.    Such other and further relief as this Court deems just and proper.




                                                -16-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 17 of 18 PageID #: 17




                               DEMAND FOR TRIAL BY JURY

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

   of fact the Complaint raises.

   Dated: New York, New York
          October 21, 2020

                                        LIPSKY LOWE LLP



                                        s/Douglas B. Lipsky_______________
                                        Douglas B. Lipsky
                                        Alfons D’Auria
                                        420 Lexington Avenue, Suite 1830
                                        New York, New York 10170-1830
                                        Tel: 212.392.4772
                                        Fax: 212.444.1030
                                        doug@lipskylowe.com
                                        alfons@lipskylowe.com
                                        Attorneys for Plaintiff Carrington




                                              -17-
Case 1:20-cv-05054-ENV-LB Document 1 Filed 10/21/20 Page 18 of 18 PageID #: 18




                        CONSENT TO BECOME PARTY PLAINTIFF

   By my signature below, I hereby authorize the filing and prosecution of claims in my
   name and on my behalf to contest the failure of ALLIANCE ENTERTAINMENT LLC
   and MECCA ELECTRONICS INDUSTRIES, INC., jointly and severally, to pay me the
   wages owed as required under the Fair Labor Standards Act and/or New York Labor Law
   and also authorize the filing of this consent in the action(s) challenging such conduct, and
   to preserve and pursue any claim that I may have to the greatest extent possible. I
   expressly consent to the use of this consent form for purposes of making me a party
   plaintiff in any lawsuit and/or lawsuits that Lipsky Lowe LLP has brought and/or may
   bring on my behalf and other employees alleged to be similarly situated.




   __________________________________________                          __________________
   Signature                                                           Date



   _Chris Carrington____________________________
   Print Name
